 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the appropriate unit, and, if an understanding isreached, embody such understanding in a signed agreement.WE WILL NOT, in any like or related manner, interfere with, re-strain, or coerce employees in the exercise of rights guaranteedby Section 7 of the Act.ANCHOR MANUFACTURING COMPANY,ADIVISION OF BASIC PRODUCTSCORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.North Texas Producers AssociationandUnited PackinghouseWorkers of America,AFL-CIONorth Texas Producers AssociationandDallas General Drivers,Warehousemen and Helpers Local Union745.CasesNos.16-CA-1388 and 16-CA-1404.April 20, 1961DECISION AND ORDEROn January 16, 1961, Trial Examiner Fannie M. Boyls issued herIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices alleged in the complaint and recommended dismissal of thoseallegations.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief and the entire record in thesecases and hereby adopts the findings, conclusions, and recommenda-tions i of the Trial Examiner.'The Trial Examiner recommended that the Respondent cease and desist from inter-fering with its employees'rights through the violations of Section 8(a) (1) and(3) whichshe found,as well as"in any like or related manner."Because discriminatory dischargesevince a studied intent to thwart the rights of employees in freely selecting theircollective-bargaining representatives,we shall issue a broad cease and desist order hereBorg-Warner Controls,Borg-Warner Corporation,128 NLRB 1035.131 NLRB No. 34. NORTH TEXAS PRODUCERS ASSOCIATIONORDER147Upon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, North TexasProducers Association, Muenster, Texas, its officers, agents, successors,and assigns,shall:1.Cease and desist from :(a)Discouraging membership in United Packinghouse Workers ofAmerica, AFL-CIO, or in any other labor organization by discharg-ing, laying off, or in any other manner discriminating against themin regard to their hire and tenure of employment or any term or condi-tions of their employment.(b)Sponsoring or circulating petitions-for better working condi-tions or otherwise expressly or impliedly promising employee benefitsin order to induce its employees to reject union representation; andthreatening employees with loss of employment or other reprisals forselecting a union to represent them.(c) In any other mamier interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to joinor assistUnited Packinghouse Workers of America, AFL-CIO, or anyotherlabor organization,to bargain collectively through representa-tives of their own choosing and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion, as guaranteed in Section 7 of the Act, or to refrain from any orall such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Frederick Knabe and Cecil W. Cain immediate andfull reinstatement to their former or substantially equivalent positionswithout prejudice to their seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss of pay they mayhave suffered by reason of the discrimination against them in themanner set forth in the section of the Intermediate Report entitled"The Remedy."(b)Preserve and, upon request, make available to the NationalLabor Relations Board or its agents, for examination and copying,all payroll records, timecards, personnel records and reports, and allother records necessary to determine the amount of backpay due underthe terms of this Order.(c)Post at its plant in Muenster, Texas, copies of the notice at-tached hereto marked "Appendix." 2 Copies of said notice, to be fur-nished by the Regional Director for the Sixteenth Region, shall, after2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing duly signed by Respondent, be posted by it immediately uponreceipt thereof and be maintained by it for a period of 60 consecutivedays thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are not altered, de-faced or covered by any other material.(d)Notify the Regional Director for the Sixteenth Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.IT I5 FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent engaged in unfairlabor practices within the meaning of Section 8(a) (1) of the Act atits Sulphur Springs plant.MEMBERSLEEDOM and BROWN took no part in the consideration ofthe above Decision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership of our employees inUnited Packinghouse Workers of America, AFL-CIO, or in anyother labor organization by discharging, laying off, or in anyother manner discriminating against them in regard to their hireand tenure of employment or any term or condition of their em-ployment.WE WILL NOT sponsor or circulate petitions for better workingconditions or otherwise expressly or impliedly promise employeebenefits in order to induce our employees to reject union repre-sentation; threaten employees with loss of employment or otherreprisals for selecting a union to represent them; or in any othermanner interfere with, restrain, or coerce our employees in theexercise of rights guaranteed under Section 7 of the NationalLabor Relations Act.WE WILL offer to Frederick Knabe and Cecil W. Cain immedi-ate and full reinstatement to their former or substantially equiva-lent positions without prejudice to their seniority or other rightsand privileges previously enjoyed, and make them whole for anyloss of pay they may have suffered by reason of the discrimina-tion against them. NORTHTEXASPRODUCERSASSOCIATION149Our employees are free to become, remain,or refrain from becom-ing or remaining members of United Packinghouse Workers ofAmerica, AFL-CIO,or any other labor organization.NORTH TEXAS PRODUCERS ASSOCIATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEThisproceeding,with all parties represented,was heard before the duly designatedTrial Examiner in Gainesville,Texas, on October 11 and 12,1960,on complaintof theGeneral Counsel and answer of Respondent in the above-entitled con-solidated cases.The issues litigated were whether Respondent engaged in unfairlabor practicesin violation of Section8(a) (3) and(1) of the National Labor Re-lationsAct at itsMuenster,Texas, plant and in violation of Section 8(a)(1) of theAct atitsSulphur Springs,Texas,plant.Counsel for Respondent and for theGeneral Counsel submittedbriefswhich I haveduly considered.Upon the entire record andfrom myobservation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.RESPONDENT'S BUSINESSThe Respondent,North TexasProducers Association,is a cooperative,organizedunder the lawsof the State of Texas andhaving a home office in Arlington,Texas.It is engaged in the processing and distribution of milk and milk products andoperatesmilk salvage plants in Muenster and Sulphur Springs,Texas, where theunfair labor practices are alleged to have occurred.Duringthe year 1959milk and milk products valued in excessof $50,000 wereshipped from each of the two plants to points outside Texas.And during the sameperiod milk valued in excessof $50,000 was shipped to each of the plants from out-side the State.The partiesstipulatedand I find thatRespondent is engaged in com-merce within the meaning ofthe Act.I also find that it will effectuate the policiesof the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDUnited PackinghouseWorkers of America,AFL-CIO,isa labor organizationadmitting to membership employees of Respondent'sMuenster plant.Dallas General Drivers,Warehousemen and Helpers Local Union 745 is a labororganization admitting to membership employees of Respondent'sSulphur SpringsplantIII.THE ALLEGED UNFAIR LABOR PRACTICESA. At theMuenster plantIn about mid-May 1960,two employees (including Knabe,whose discriminatorydischarge is discussedinfra)obtained applications for membership in United Pack-inghouse Workers of America,AFL-CIO,herein called the Union, and started sign-ing up other employees as members. Beginning in the latter part of May,three orfour union meetings were held in the home of employee Cain(whose discriminatorydischarge or layoff is treatedinfra).On June 6 the Union sent Respondent a letter,claiming that a majority of Respondent's employees had designated it to representthem and requesting a bargaining conference.On the same date the Union filed arepresentation petition with the NationalLaborRelations Board.In an electionconductedby theBoard on August 20, 1960,a majority of the employees voted forthe Union and the Board certified it on August 26 asthe employees'representative. 150DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Respondent's opposition to the UnionAbout June 8, after receiving the Union's representation claim and request for abargaining conference, Rudy Hellman, manager of the Muenster plant, came intothe plant coffee shop where 8 or 10 employees were assembled and informed themof the Union's letter.He told the employees that he had been working on a retire-ment plan which was better than any the Union could get for them and asked themhow they felt about it.He also told the employees that the Norris Dairy andProduce Company in Dallas could pick up Respondent's products as cheaply as Re-spondent itself could deliver them and that if the plant went union, he could get ridof the trucks and contract the work out or that he might let the employees work 2or 3 hours a day, then send them home.'Shortly thereafter, about June 13, Superintendent Larry Yosten prepared andcirculated among the employees a petition which read:We the undersigned employees of the North Texas Producers Assn. herebypetition the management for the following benefits additional to our presentcompensation.1.A retirement plan equal or similar to the (3% to 6%) basis.2.Annual sick leave privilege with pay at least 6 days.3.Minimum hourly rate of ($1.60) on Processing & Packageing.4.Uniforms for regular employees (6 complete per year).5.Vacation with pay (2 weeks after one year service).The petition was signed by management representatives, including Manager Hell-man and Superintendent Yosten, and by a number of the employees.Other em-ployees, including the most ardent union adherents, refused to sign or were notasked to sign the petition.The petition, as Yosten explained, was prepared as the result of a conversationhe had with two of the employees about the Union.They had suggested that ifRespondent offered the employees something concrete in the way of improved work-ing conditions, the employees might not select the Union to represent them.TheMuenster management had intended originally to send the signed petition to Re-spondent's headquarters in Arlington but did not do so.Yosten never in fact askedhigher management for a raise for the employees.During the latter part of June, while the Union's representation petition was pend-ing,Manager Hellman came to employee Cler as the latter was stacking boxes and,according to Cler, said "If this union comes in, why . .. you will get about twohours of work a day boxing and, of course, then you can go home.We will getsome high school girls in here to do the work.At least we will have some-thing attractive to look at." 2Hellman, while not denying that he made these re-marks, testified that he believed someone else made the remark about getting highschool girls to do the work and that he stated that "would concur with them thatat least we would have something to look at."Assuming as Hellman testified, thathe merely concurred in the remark about high school girls as replacements, I findthatHellman's statements nevertheless constituted threats of economic reprisal forthe employees' selection of the Union to represent them and that they interferedwith, restrained, and coerced the employees in the exercise of rights guaranteedthem under Section 7 of the Act.I find further that Hellman's prior statements to the employees about getting ridof the trucks, contracting out its drivers' work and reducing the employees' workinghours to 2 or 3 a day, and his implied promise of a better retirement plan than theUnion could get for the employees, constituted interference, restraint, and coercionof the employees in their statutorily protected organizational rights.I also find the the conduct of Superintendent Yosten in preparing and circulatingthe petition for better working conditions-admittedly for the purpose of causing theemployees to reject the Union-was an unlawful interference with their right freelyto select a union to represent themThis petition, signed by top management repre-sentatives of the Muenster plant, constituted an implied promise of benefits to theemployees Cf.N L R.B. v. Electric City Dyeing Co ,178 F. 2d 980, 981 (C.A. 3).1 The above findings are based on the mutually corroborative testimony of employeesMonday, Reiter, and Knabe, substantiated in most respects by Manager Hellman, himself2At the time of this remark, Cler was working between 8 and 10 hours a day andaveraging about 50 hours a week NORTH TEXASPRODUCERSASSOCIATION1512.The discharge of Frederick Knabe on June 18, 1960Frederick Knabe was one of the initiators of the union movement at the Muensterplant.He and employee DeBorde, about the middle of May 1960, interviewed aunion official in Gainesville, obtained union membership application cards, andsecured thesignaturesof employees thereon:They thereafter had severalmeetingswith union representatives.Respondent was aware of Knabe's union allegiance.On June 16, a few days afterSuperintendent Yosten had circulated the petition which requestedmanagement,inter alia,to pay a minimum wage of $1.60 to processing and packaging employees-who were then receiving $1.30 or $1.35 an hour-an employee reported to Yostenthat Knabe, while at his work station, had asked the employee "if he was getting this$1.60."Yosten thereupon reprimanded Knabe for "tauntingand heckling people onthe job."He told Knabe, "You have been attending everymeeting ofthe unionand I know it and I don't want the union or anyone else to tell me how to run mybusiness."Knabe admitted attending every union meeting and stated that he in-tended to continue attending them despite rumors he had heard that employees weregoing to be fired for engagingin unionactivity.Yosten replied that he knew of noone who was going to be fired; that Manager Hellman would have to decide that.Hethen admonished Knabe to try to get along and not cause too much friction.Knabe had been employed by Respondent for about 6 years.His job was tooperate the separators and pasteurize the cream.He had been doing this for sub-stantially the entire period of his employment.On June 17, at about 3:30 p.m., hecut off a pump preparatory to emptying the pot through which milk flowed to theseparators, in order to prevent the milk fromsouring.It is important that thepump be turned back on immediately when the pot is empty. Otherwise there willbe a stoppage of the flow of skim milk from the separators to a vacuum pan whichis heated to dehydrate the milk and convert it into condensed or powdered milk. Ifthe flow of this skim milk stops, the pan will lose its vacuum and the milk will becomecaked or burn on the coils and pan. It is then necessary to stop the separating anddehydrating process while the pan and tubes are cleaned.This cleanup may takefrom 45 minutes to 2 hours. This would be in addition to the general cleanup whichtakes 2 hours at the end of each night shift.On the occasion in question, Superintendent Yosten interrupted Knabe's work,took him into the adjoining room where the pasteurization took place and told Knabethat he wanted the temperature increased on the cream pasteurizer gauge.Knabe,havinginmindYosten's remarks to him on the preceding day, believed that Yostenwas singling him out for criticism.This angered him and, after telling Yosten thatthe ,temperature then being used was the same as that always used, he decided to geta cup of coffee while cooling off.He told Yosten that he wasgoingto the plantcoffee shop and asked employee Haberkamp in the condenser room next to the sepa-rators to watch his separators while he wasgone.3He forgot, however, to tellHaberkamp that the pump had been cut off and remembered this fact while sippingcoffee.He rushed downstairs to correct the situation but it was too late.The panhad already lost its vacuum and the operations had to be stopped while a cleanuptook place. It took the two condenser room employees about an hour to get thevacuum pan or condenser back into operation.4Similar losses of vacuum in the condenser pan, causing cleanups of the condenseroccur from time to time in the operation of Respondent's plant.They occurred fouror five times in 1960 (prior to the hearing in October), according to employee Reiter.They occur six or seven times a year, according to employee Stoffels. Sometimes thelossesof vacuum and resulting cleanups are caused by some mechanical defect andsometimes by the negligence of an employee or by a combination of these circum-stances.Such a cleanup had occurred two nights in succession several weeks beforethe one in question when Stoffels wasin charge of the separators.The first of thesetwo had been caused by Stoffels'negligence in failingto open as valve.Manager Hell-man had merely remarked to him that he had caused a cleanup but did not otherwisereprimand him.The second occasion, according to Stoffels, had not been his fault,'3 The coffee shop was maintained for the employees' benefit and Respondent did notobject to their leaving their work to get coffee so long as their absence did not interferewith operations.4The finding that it took about an hour is based upon the credited testimony ofMeinard Stoffels, who arrived at about 3 30 p in , to relieve Knabe at the end of hisshiftKnabe and employee Reiter estimated that it takes from 45 minutes to an hourto clean up after the vacuum pan has gone dryYosten estimated that it takes from11/ to 2 hoursHe did not know how long it took on June 17 152DECISIONS OF NATIONAL ' LABOR RELATIONS BOARDfor he had merely been watching the separators while the regular operator,Davidson,had gone to get coffee.When Knabe informed Superintendent Yosten of the cause of the cleanup on June17, Yosten remarked,"Well, I don'tknow,what's going to become of it."At the endof Knabe's shift on the next day,Yosten discharged him, tellling him that he wouldreceive 3 weeks' pay.Knabe expressed resentment that Yosten would not"hold up"for him and contended that what had happened on the preceding day "shouldn't because tofire anybody." 5Shortly after punching out on his timeclock,Knabe re-turned and apologized to Yosten for having become angry when he was discharged.He told Yosten.that he had always tried to do his job the best he could but ac-knowledged responsibility for the mistake on the precedingday.Yostenagreed thatKnabe had done a good job but stated,"I have to do it because Mr. Hellman isover me."On June 19,the day following Knabe's discharge,William(Nick)DeBorde who,with Knabe,had initiated the union movement at Respondent's plant, asked Yostenwhy Knabe had been discharged.Yosten referred him to Manager Hellman for ananswer.Hellman at first told DeBorde,"I don't know as I have to give you a state-ment on it."When DeBorde stated that he would like to know the reason becausehe "had to report it," Hellman replied that he"didn't intend for the Government orthe union or Washington to tell him how to operate his milk plant"and added, "Ifyou boys don't get out of that [the Union]you are going to get fired."He never-theless assigned to DeBorde as the explanation for discharging Knabe that thelatter"had been neglecting his separators and his tests on his condense cream wasn'tright and that he had caught him asleep in the lab."6At the hearing, Knabe denied,and Respondent did not contend,that Knabe had ever been asleep in the laboratory.3.The discharge or layoff of Cecil W. Cain on June 24, 1960CecilW.Cain became active in the Union's behalf during the latter part of May1960.Thereafter three or four of the union meetings were held in his home.Healso signed up some of the Muenster employees in the Union and accompaniedUnion Representative Mauser to Sulphur Springs"to see about the organizing" ofRespondent's plant there.Cain had been working for Respondent as a truckdriver ever since Respondentstarted operating the Muenster plant in January 1954 and had been similarly em-ployed byRespondent's predecessor,the Farmers Market Association.On June 24 Cain went to the plant to ascertain whether be was scheduled todrive on the following day.Manager Hellman summoned Cain to his office and,according to Cain the following took place:Hellman said,"Cain,I am going tolet you go."Cain asked,"Mr. Hellman,do you mean I am fired?"Hellmanreplied,"Cain,I am going to give you a break.I am going to pay you through the30th and then you are gone."Cain then asked, "Mr. Hellman, why are you pickingon me? Do you have any complaints on my work?"Hellman said,"No. I haveno complaints on your work or no one has called in any complaints on your work."At that moment the telephone rang and as Hellman answered it, Cain walked overto the plant coffee shop nearby.Hellman followed him into the coffee shop andsaid,"Cain,I guess I am going to teach you not to try to organize a union in thisplant.Sherrill told me about those meetings at your house..I will not haveanyone working for this company that is not working for the interest of this com-pany. . . . Furthermore,itwill be a long time before you and Fred Knabe finda job around here."vAt that point the telephone rang again and Hellman left thecoffee shop.5 This conversation took place in the separator roomYosten testified that as Knabewas leaving the plant after his discharge,he pulled a plug in the pasteurizer room, spilledsome cream on the floor,then replaced the plugHe testified that he did not knowwhether Knabe deliberately spilled the cream but contended that Knabe had no businesstouching any of the equipment after being fired.Knabe testified,on the other hand,that as he left the plant through the pasteurizer room,lienoticed that a valve hadjarred loose and was leaking cream and that he merely closed the valve and stopped theleak.I credit Knabe's explanation,although Yosten,who came into the room as Knabewas touching the valve,may well have believed that Knabe spilled the cream.The above account is based upon DeBorde's credited testimonySherrill, also one of the truckdrivers,lived across the street from CainHe used tosit on his porch and watch the employees attending the union meetings at Cain's home.On one of these occasions,May 20,DeBorde invited him to the meetingAccording tothe undenied and credited testimony of DeBorde,Sherrill replied that he "didn't want NORTH TEXASPRODUCERSASSOCIATION153Hellman's version of the conversationis asfollows:He told Cain, "Cecil, I amgoing to have to lay you off for awhile." Cain said, "I think you are being unfairto me."Hellman.replied, "No, I don't want to criticize your work....You arethe least desirable of theonesI have and I am going to have to lay you off forawhile because our work don't justify keeping four truck drivers."Cain then re-iterated, "I think you are very unjust picking on me" and added, "I just want toknow are you firing me or laying me off." Hellman again stated, "No, I am layingyou off." The telephone then rang and Cain left.Hellman denied that he followedCain into the coffee shop or had any further conversation with him.The drivers were paid a base rate of $362 a month and, in addition, a bonus of5 cents a mile for all over 5,000 miles driven in 30 days, with this extra pay brokendown into 2-week periods.Beginningin December 1959 and during most of 1960there was not always enough driving available to afford extramileagebonuses forthe drivers and some of them complained about it.8Hellman testified that he decided to lay off one of the drivers in order to permitthe others to earn larger bonuses, that all of his four regular drivers and his part-time driver were performing their work efficiently but that he believed Cain to beless efficient than the others and selected him for that reason.9 In selecting Cain,Hellman did not follow his usual policy of laying off single men before married men,for Cain was married and one of the other drivers, Pick, was single.4.Conclusions with respect to Knabe and CainAn employer, of course, need not, during a union's organizational campaign orthe pendency of a representation petition, refrain from taking personnel actionwhich he otherwise would normally take.And no employee is protected against suchaction merely because he is a leader in the union movement. But where, as here,the employer has openly opposed the union and threatened reprisalsagainst em-ployees for selecting it, his personnel action, though on its face seemingly plausible,will be closely scrutinizedin anattempt to determine whether it my have beenmotivated, at least in part, by the union movement or the employee's part therein.Knabe's discharge occurred on June 18, within less than 2 weeks after Respondentreceived the Union's representation claim and notice that a representation petitionhad been filed with the Board. The action against Cain occurred less than a weeklater.The terminations occurred during the period when Respondent was threaten-ing to hire an independent trucking contractor for its deliveries, reduce the employees'hours of work to 2 or 3 a day and obtain high school girlsas replacements; andduring a period when Respondent through promises of a betterretirement planthan the Union could obtain for them and through the petition for increased wagesand other better workingconditionscirculated by Superintendent Yosten, wasattempting to induce employees to reject the Union in the scheduledelection.nothing to do with that damn union bunch and as quick as he told Rudy Hellman whatwas going on [those attending] was all going to get fired " Sherrill, although not deny-ing that he made the statements attributed to him, testified that he never in fact talkedtoHellman about the meeting, and for the reasons statedinfra Imake no finding againstRespondent based on this incident.8 Pursuant to permission granted at the hearing, the parties, subsequent to the hearing,have furnished a stipulation to which is attached Respondent's time sheets showing thebiweekly pay of the drivers, including the extra mileage bonuses, from January 15, 1959,through September 15, 1960. (Respondent's Exhibit No 4 )This exhibit shows thatwith the exception of the pay period ending December 15, 1959, mileage bonuses werepaid to the drivers consistently during 1959, and usually in substantial amounts, whereasduring the year 1960 they received substantially less in bonuses, except sporadically, andon a number of paydays received no bonuses at all. In January 1960 the bonuses of allthe men totaled $300.75; in February they received none ; In March $355 75; In April$100: in May $150, in June $176 50; in July $464, and in August $302 15.8Hellman testifiedthatin coming to this conclusion,he had in mindthat about2 months earlier a customer had reported to Hellman that Cain had become angry whenthere was a delay in the unloading of his truck and that about 1 month earlier at about2 :30 on a Saturday afternoon, he had observed Cain's truck parked beside an eatingplace in Denton.Hellman acknowledged that he had never given the drivers any instruc-tions not to stop in Denton on their return trip from Dallas, but it was his opinion thata driver-particularly on a Saturday afternoon when the maintenance crew, which mustservice a truck after each run, likes to leave early-should have taken the bypass throughDenton and had no business stopping to eat there at that time of the dayHellman didnot, however,consider either of the above incidents of sufficient important to mentionthem to Cain. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent does not contend that it considered Knabe's negligence in letting thevacuum pan go dry in June 17 as warranting his discharge but rather,that this wasthe "last straw"in a series of complaints against him.Hellman testified that duringthe fall of the preceding year,when the plant was operating without a superindendent,there was general sloppiness in the handling of equipment at the Muenster plantand that the Arlington management had complained that too much butterfat wasbeing lost in the skim milk.As a result,Hellman admonished Knabe as well as theother employees who operated the separators to watch the butterfat tests and keepthe separators clean.10Thus,the complaint against Knabe was only a general com-plaint against all the operators and the situation improved after Hellman talked tothe employees about it. I cannot believe that this stale general complaint againstall the separator operators had anything to do with the decision to discharge Knabe.Yosten testified that, in addition to the matters mentioned by Hellman,he took intoconsideration Knabe'soverly sensitive attitude about taking orders, or being cor-rected, in recommending his discharge.I am convinced that Knabe was a consci-entious worker and may have been unduly sensitive to criticism but that this charac-teristic had been displayed throughout his long tenure with Respondent and that itwas not a motivating factor in Respondent'sdetermination to discharge him. I findthat the assigned reasons for his discharge were mere pretexts and that the motivatingreasons were his ardent support of the union movement,of which Respondent wasadmittedly aware, its resentment against his disparagement of Respondent's attempt,by circulating the petition for better working conditions, to lure the employees awayfrom the Union,and its desire to bring about a defeat of the Union in the pendingrepresentation proceeding.Hellman'soutburst against the Union and his threat tofire others if they did not get out of the Union-in response to employee DeBorde'sinquiry as to why Knabe was fired-further convinces me of Respondent's antiunionmotivation.I am likewise convinced and find that the layoff or discharge of Cain was dis-criminatorily motivated.In reaching this conclusion,I find it unnecessary to decidewhether Cain was discharged,as he testified,or was merely laid off,as Hellman testi-fied. In view of Respondent's assurance at the hearing that Cain was in layoff statusand would be recalled, I shall assume for present purposes that he was merely laid off.Nor do I find it necessary to resolve the conflict in testimony as to what was said atthe time of Cain's layoff, for even accepting Hellman's version of the incident, Iwould nevertheless find that Respondent laid Cain off as a part of its drive to defeatthe Union.Respondent has never contended that it needed to reduce the numberof its truckdrivers to avoid economic loss to itself but only to afford larger earningsin the form of extra-mileage bonuses to the remaining drivers.Hellman testified:"Our drivers,very few of them,were receiving mileage over their base pay of theprevious year and we needed to reduce our force so the rest of them would receivebetter pay for their services."Thus, Respondent resorted to the harsh measure ofdepriving one driver of all earnings for a prolonged period merely for the purposeof awarding its other drivers greater earnings during that period,a step whichRespondent had apparently never before taken in the entirehistory ofitsoperations."This action, like Hellman's promise of a better retirement plan than the Union couldobtain for the employees and like local management's petition for better working con-ditions in other respects,was taken,I am convinced,for the purpose of forestallingthe remaining drivers from voting for the Union in the scheduled electionI amfortified in this conclusion by Hellman's testimony that he had been thinking aboutreducing the number of drivers only for 2 or 3 weeks before actually doing so, thatis,only after the Union's organizational campiagn was well under way.During those10Hellman testified that he told Knabe, in Yosten's presence, that the separators shouldbe cleaned every 4 hoursYosten testified that Hellman "might have" told Knabe toclean the separators every 4 hours but that he, Yosten, did not issue any such instruc-tions until September 1960, after Knabe's discharge, and that the frequency with whichseparators should be cleaned depends upon the amount of milk flowing through theseparators and the season of the year, which affects the content of the milkAccordingto Knabe, whose testimony I credit, lie was instructed when lie first started working forRespondent that the separators should normally be cleaned every 8 hours, that lie wasnever instructed to the contrary and that was the practice lie followedn Although specifically asked how long ago it had been since he had laid off a truck-driver for lack of work, he could cite no such instance and related, instead, an occasionwhen one relatively new driver, Hacker, was transferred to another department, thenlaid off for inefficiency, and his replacement, Stewart, was laid off for inefficiency' In-cidentally,Respondent's time sheets(submitted pursuant to stipulation as Respondent'sExhibit No. 4) show that Stewart was hired and continued as a replacement during aperiod when the drivers were receiving little or no extra-mileage bonuses NORTH TEXAS PRODUCERS ASSOCIATION155last few weeks, moreover,the amount of extra mileage bonuses for the drivers hadnot decreased over that received in the past 2 months but, rather,had increasedslightly.iaBut even if, contrary to my finding,Respondent was not unlawfully motivated indeciding to reduce its truck-driving force,Iwould nevertheless find Cain's layoff tobe discriminatory for I am satisfied that Hellman was motivated by a desire to ridthe plant of one of the most active union protagonists,at least during the preelectionperiod, in selecting Cain rather than one of the other drivers for this reduction. I donot credit Hellman's testimony that he did not know that Cain was involved in unionactivities.According to the undenied and credited testimony of employee Reiter,Hellman, after receiving the Union's representation claim about June 7, remarked tohim that it seemed "funny"that despite the large number who had signed unioncards, everyone he had asked about the matter purportedly knew nothing about it.Respondent'sattempts to learn of the union activities later obviously achievedresults, for Yosten by June 16 admittedly knew that Knabe had attended all theunion meetings-which would include those held at Cain'shome.Accordingly,whether employee Sherrill informed Hellman,as he threatened to do,13 and asHellman allegedly told Cain that Sherrill had done, or whether Hellman learned ofCain's activities in some other way, I find that he did know of them prior to selectingCain for the layoff.The fact that Respondent departed from its usual criteria for the selection of em-ployees for layoff and chose Cain,a married man,while retaining Pick,a single man,persuades me, under all the circumstances,thatHellman was seeking to eliminateCain because of his prominence in the union movement.I am not impressed withHellman'sexplanation that although Cain as well as all the other drivers wereefficient,Cain was selected because he was less efficient than the others.The pettyand inconsequential nature of the alleged complaints against Cain,admittedly notof sufficient seriousness to warrant even a reprimand, convinces me that they weremere pretexts for selecting Cain and did not in fact motivate Hellman in departingfrom his usual practice in making selections for layoff.I find,on the basis of the entire record, that in deciding to reduce its truckdriv-ing force as well as in selecting Cain as the victim,Respondent was motivated, asin the case of Knabe, by antiunion considerations and that the discrimination againstthese two employees was in violation of Section,8(a)(3) and(1) of the Act.B. At the Sulphur Springs plantRespondent also operates a milk salvaging plant at Sulphur Springs, Texas.An-other union,Dallas General Drivers, Warehousemen and Helpers,Local Union No.745, herein called Local 745, started organizing employees at that plant in the springof 1960.The complaint alleges that Respondent violated Section 8(a) (1) of theAct at that plant in that its plant manager,Roy R.Bellville, told an employee thathe would probably be laid off if Local 745 won an election at the plant and uponanother occasion engaged in surveillance of a union meeting.In support of the first allegation,employee Robert Weir testified as follows withrespect to what Plant Manager Bellville told him when he applied for employmenton or about June 3, 1960:He asked me if I knew anything about the union and I told him I didn't knowvery much about it,and then he said there was a union drive going on at theplant and that if the plant went union that me being the last man that washired at the plant that because of the union seniority I would probably be laidoff.This testimony stands uncontradicted but, in my view, it is somewhat ambiguousand may well be interpreted as a prediction of what Local 745 might cause to happenand not as a threat of reprisal by the employer.Standing alone, it does not war-rant a finding that Respondent engaged in the unfair labor practice alleged in thecomplaint.1419I note that after eliminating Cain,Respondent started assigning full-time work andextra mileage to a part-time driver,Bi ewer,who, because of stomach ulcers, had for along time been unable to do as much driving as the other men that Brewer resigned hisjob on September 15, just prior to the hearing,and that Respondent,allegedly becauseit did not need Cain,did not recall him even then13 Sherrill,while denying that lie told Hellman about the meetings at Cain's home, wasnot asked and did not testify as to whether lie told any other iepresentative ofmanagement14 Since the complaint does not allege that Bellville's interrogation of Weir constitutedan unfair labor practice,Imake no finding in that iespect 156DECISIONSOF NATIONALLABOR RELATIONS BOARDIn support of the allegation that Manager Bellville engaged in surveillance of aunion meeting, the General Counsel introduced evidence that Bellville on the morn-ing of August 1, 1960, came into the plant office shop and remarked to employeespresent that he was surprised and disappointed to see so many employees at theunion meeting on the night before. Bellville testified, however, and I find, that onthe night in question he had visited a friend and when returning home by the routehe normally took on such occasions, he saws cars parked near the motel at whichemployees had informed him a union meeting was to be held and also saw lights onin the meeting room in the motel. From this, he concluded that the meeting wasstill in progress.His remarks to the employees on the following morning was basedsolely on the coincidence just described. I find that Respondent did not engage insurveillance in violation of the statute.IV.THE REMEDYHaving foundthatRespondent has engaged in unfair labor practices in violationof Section 8 (a) (3) and(1) of the Act,my recommended order, amongotherthings,will directthatRespondent cease and desist from engaging in the unfair labor prac-tice found,or in any like or related unfairlaborpractices,and that it take certainaffirmative action designed to effectuate the policiesof the Act.Having found that Respondent discriminated in regard to the hire and tenure ofemployment of employees Knabe and Cain, in violation of Section 8(a) (3) and (1)of the Act,my recommended order will require Respondent to offer each of themimmediate and full reinstatement to his former or substantially equivalent positionwithout prejudice to his seniority or other rights or privileges.Itwill also requireRespondentto makeKnabe and Cain whole for any loss of pay suffered by reasonof the discrimination against themby paying eacha sum of money equal to thatwhich he normally would have earned inthe employ ofRespondent from, the dateof his discharge or layoff to the date of Respondent's offer of reinstatement,less hisnet earnings elsewhere,in accordancewiththe formula establishedby theBoard inF. W. Woolworth Company,90 NLRB 289.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.United PackinghouseWorkersof America, AFL-CIO,and Dallas GeneralDrivers,Warehousemen and Helpers Local UnionNo. 745are labor organizationswithin the meaning of Section 2(5) of the Act.2.Respondent is, and has been at all times material herein,engaged in commercewithin the meaning of Section2(6) and (7)of the Act.3.By discriminating in regard to the hire and tenure of employment of FrederickKnabe and Cecil W.Cain,thereby discouraging membership in the Union, Re-spondent has engaged in, and is engaging in, unfair labor practices within the mean-ing of Section 8 (a) (3) and(1) of the Act.4.By interfering with,restraining and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, Respondent has engaged in, and is en-gaging in,unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.6.The evidence does not establish that Respondent,at its Sulphur Springs plant,engaged in any of the unfair labor practices alleged in the complaint.[Recommendationsomitted from publication.]Brunswick-Balke-Collender CompanyandFrederick G. BardenLocal Union 65, United Brotherhood of Carpenters and Joinersof America,AFL-CIOandFrederick G. Barden.Cases Nos.^2-CA-510 and 22-CB-V9. April 20, 1961DECISION AND ORDEROn June 17, 1960, Trial Examiner John C. Fischer issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-131 NLRB No. 30.